UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 2) Under the Securities Exchange Act of 1934 rue21, inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page2 of 6 Pages CUSIP No. 781295100 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) SKM Equity Fund II, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6,952,861 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 6,952,861 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 6,952,861 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 28.4% ** Type of Reporting Person PN *As of December 31, 2011. ** Based on 24,463,329 shares of Common Stock outstanding as of November 21, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended October 29, 2011 filed with the Securities and Exchange Commission on December 2, 2011. Page3 of 6 Pages CUSIP No. 781295100 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) SKM Investment Fund II 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 139,057 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 139,057 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 139,057 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 0.6% ** Type of Reporting Person PN *As of December 31, 2011. ** Based on 24,463,329 shares of Common Stock outstanding as of November 21, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended October 29, 2011 filed with the Securities and Exchange Commission on December 2, 2011. Page4 of 6 Pages CUSIP No. 781295100 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Saunders Karp & Megrue Partners, L.L.C. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 7,091,918 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 7,091,918 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 7,091,918 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 29.0% ** Type of Reporting Person OO *Represents 6,952,861shares held by SKM Equity Fund II, L.P. and 139,057 shares held by SKM Investment Fund IIas of December 31, 2011. ** Based on 24,463,329 shares of Common Stock outstanding as of November 21, 2011, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended October 29, 2011 filed with the Securities and Exchange Commission on December 2, 2011. Page5 of 6 Pages CUSIP No. 781295100 Amendment No. 2 to Schedule 13G Reference is hereby made to the Statement on Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on June 2, 2011 and Amendment No. 1 thereto also filed on June 2, 2011 (as so amended, the “Schedule 13G”).Terms defined in the Schedule 13G are used herein as so defined. The following Items of the Schedule 13G are hereby amended as follows: Item 4.Ownership. (a) through (c):The information requested in these paragraphs is set forth in Items 5 through 9 and 11 of the cover pages to this Amendment No. 2 to Schedule 13G, and is incorporated herein by reference thereto. Page6 of 6 Pages CUSIP No. 781295100 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: February 13, 2012 SKM EQUITY FUND II, L.P. By: SKM Partners, L.P., its General Partner By: Saunders Karp & Megrue Partners, L.L.C., its General Partner By: /s/ John F. Megrue Name:John F. Megrue Title:Managing Member SKM INVESTMENT FUND II By: Saunders Karp & Megrue Partners, L.L.C., its General Partner By: /s/ John F. Megrue Name:John F. Megrue Title:Managing Member SAUNDERS KARP & MEGRUE PARTNERS, L.L.C. By: /s/ John F. Megrue Name:John F. Megrue Title:Managing Member
